RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 18-21 and 27-35 are pending. Claims 1-17 and 22-26 are canceled. Claims 18-21 and 27-35 are rejected. 

Examiner’s Comment
In the interest of clarity, the examiners requests the applicant to amend the claims to place them in the form of a preamble, a transitional phrase, and a claim body. For example, claim 29 could be amended to recite the following: 
Claim 29: A method for increasing the feed intake frequency of dairy cows comprising steps of: 
providing a feed; 
adding a natural or synthetic green fodder flavor to the feed to obtain a supplemented feed; 
wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids; and
administering the supplemented feed to dairy cows; 
wherein the added green fodder flavors causes an increase in feed intake frequency.
	
NOTE: This is a recommendation for claim form. Following the above recommendation would not overcome the rejections. 
Withdrawn Rejections
The rejections, made of record in the office action mailed on 3/18/2021, that are not repeated are withdrawn.  

Claim Objections
Claims 32, 33, are 24 are objected to because the word “fodder” in the phrase “the green foddlers” is spelled incorrectly. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 32-34 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 32, 33, and 34 each recite the limitation "the green fodders". Claims 32, 33, and 34 each depend from claims 28 and 29. Claims 28 and 29 establish “green fodder flavors”. However, the claims fails to establish green fodders. There is insufficient antecedent basis for “the green fodders” in the claims.
Claim 34 recites the limitation "the green foddlers are distinguished by a high fraction of structural carbohydrates which is heterogeneous with respect to components". Claim 34 depends from claims 28 and 29. The claims fails to establish “components”. There is insufficient antecedent basis for “components” in the claims. It is not clear what the term “components” references, defines, or limits. 
Claim 34 is indefinite because the meaning of the phrase “the green foddlers are distinguished by a high fraction of structural carbohydrates which is heterogeneous with respect to components” is not clear. The required manipulative step is not clear. It is not 
Claims 32, 33, and 34 are indefinite because it is not clear whether the claims require the presence of green fodders or whether the claims require the green fodder flavors to be obtained from the recited green fodders. Claims 32, 33, and 34 each depend from claims 28 and 29. Claims 28 and 29 establish “green fodder flavors”. Claims 32, 33, and 34 each recite features of green fodders. As such, it is not clear whether the claims require the presence of green fodders or whether the claims define source materials form which the green fodder flavors are obtained. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-21, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Hatton et al., EP 0 174 821 A2.
Regarding claim 29: Hatton discloses administering dairy cows (test cattle, p. 15, ln. 13; note that cattle references dairy cows, p. 1, ln. 14) a feed (straw, p. 15, ln. 13) supplemented with a feed additive comprising natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids (concentrate of Example VIII, p. 15, ln. 4; note the 
The phrase “natural or synthetic green fodder flavors” (claim 29, ln. 3) includes all possible forms of the flavors. In other words, a flavor is either natural or synthetic. As such, the prior art’s teaching is necessarily one of a natural or synthetic flavor. 
The phrase “for increasing the feed intake frequency of dairy cows” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  In the present case, the prior art discloses administering dairy cows feed comprising a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids (e.g., n-hexanal). As such, the claimed intended does not must result in a manipulative difference between the claimed invention and the prior art. 
With respect to the property that the “the added green fodder flavors cause said increase of the feed intake frequency of dairy cows”: The recognition of the property (“the added green fodder flavors cause said increase of the feed intake frequency of dairy cows”) does not distinguish the claimed invention from the prior art for the following reasons.
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at 
Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.
In the present case, the “use”, i.e. the added green fodder flavors cause said increase of the feed intake frequency of dairy cows, is directed to the property of the composition. The prior art suggests a composition within the breadth of the claimed composition, i.e., a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids (e.g., n-hexanal). The prior art discloses the manipulative step of “administering” the composition. Hatton discloses the green aroma is the “most important single factor in obtaining” (p. 3, ln. 1-2) improved acceptability (p. 2, ln. 22). As such, the “use” is tantamount only to finding a property in the old composition.

Regarding claim 19: Claim 19 depends from claim 18. Claim 18 is in the form of a Markush group. Claim 19 represents a further limitation of the alternative elements of claim 18. In the present case, Hatton discloses hexanal (p. 3, ln. 15; p. 14, ln. 4). As such, it is not required that  meet the further limitation of the non-selected alternative limitations (analogs) via subsequent dependent claims.
Regarding claim 20: The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” In the present case, the specification and/or claims fail to identify what the basic and novel characteristics actually are. Therefore, the phrase “consisting essentially of” will be construed as equivalent to “comprising.” Hatton discloses hexanal (p. 3, ln. 15; p. 14, ln. 4).
Regarding claim 21: Hatton discloses the flavors used are in undiluted form, optionally provided on a feed-qualified carrier (p. 7, ln. 10-15). 
Regarding claim 27: The phrase “for increasing the fresh matter intake (FMI) (kg/d)” is a statement of intended use. The discussion of MPEP 2111.02 applies here as above.  In the present case, the prior art discloses administering dairy cows feed comprising a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids 
Additionally, the discussion of MPEP 2112 apply here as above. In the present case, the “use”, i.e. for increasing the fresh matter intake (FMI) (kg/d), is directed to the property of the composition. The prior art suggests a composition within the breadth of the claimed composition, i.e., a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids (e.g., n-hexanal). The prior art discloses the manipulative step of “administering” the composition. As such, the “use” is tantamount only to finding a property in the old composition.
Regarding claim 30: Hatton discloses feedstuffs of plant origin (silage, hay, straw, and growing grass, p. 4, ln. 22-24; straw, p. 15, ln. 13).
Regarding claim 31: Hatton discloses secondary cereal products (starch, maltodextrin, p. 7, ln. 14-15). Hatton discloses mineral foodstuffs (sodium, calcium, or potassium, p. 7, ln. 1-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-21, 27-33 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hatton et al., EP 0 174 821 A2.

A feed additive comprising natural or synthetic green fodder flavors, wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids
The phrase “natural or synthetic green fodder flavors” (claim 29, ln. 3) includes all possible forms of the flavors. In other words, a flavor is either natural or synthetic. As such, the prior art’s teaching is necessarily one of a natural or synthetic flavor. 
Hatton discloses green notes are exhibited by a range of aliphatic compounds concentrated in the range 5-9 carbon atoms (p. 3, ln. 5). Hatton discloses a preference for aliphatic compounds having 6-8 carbon atoms (p. 3, ln. 6). Hatton discloses aldehydes having 6 carbon atoms (hexanal, p. 3, ln. 15; p. 5, ln. 3 and 13). 
Hatton discloses an exemplary embodiment where cows were administered C6-breakdown product of long-chain fatty acids (concentrate of Example VIII, p. 15, ln. 4; note the concentrate of Example VIII contains C6-breakdown product of long-chain fatty acids, i.e., n-hexanal, p. 14, ln. 4). 
The added green fodder flavors cause said increase of the feed intake frequency of dairy cows
While the prior art does not expressly state the added green fodder flavors cause said increase of the feed intake frequency of dairy cows, one having ordinary skill in the 
The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. 
The prior art suggests a composition within the breadth of the claimed composition, i.e., a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids (e.g., n-hexanal). Hatton discloses the manipulative step of “administering” the composition.
Hatton discloses the green flavors improve palatability for animals that are reluctant to graze (p. 4, ln. 24); improves the acceptability to an animal of vegetable foods (p. 2, ln. 5 and 22); and provides a synergistic, strong, consistent and lingering effect in improving the acceptability of the food (p. 2, ln. 9-12). Hatton discloses the green aroma is the “most important single factor in obtaining” (p. 3, ln. 1-2) improved acceptability (p. 2, ln. 22). Hatton discloses an exemplary embodiment where the cows that were administered the treated feed found the feed “more consistently palatable, particularly in the long term, than did the control group with their untreated” feed (p. 15, ln. 17-20). Hatton discloses an exemplary embodiment where the cows that were administered the treated feed gained more weight than cows fed un-treated feed (p. 15, ln. 21-23). 
As such, one having ordinary skill in the art would expect the prior art method of feeding dairy cows feed treated with a green fodder flavor that includes a C6-breakdown 
The phrase “for increasing the feed intake frequency of dairy cows” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  In the present case, the prior art discloses administering dairy cows feed comprising a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids (e.g., n-hexanal). Furthermore, one having ordinary skill in the art would expect that the prior art method would result in increased feed intake frequency for the reasons discussed above. As such, the claimed intended does not must result in a manipulative difference between the claimed invention and the prior art.
Regarding claim 18: Hatton discloses hexanal (p. 3, ln. 15; p. 14, ln. 4).
Regarding claim 19: Claim 19 depends from claim 18. Claim 18 is in the form of a Markush group. Claim 19 represents a further limitation of the alternative elements of claim 18. In the present case, Hatton discloses hexanal (p. 3, ln. 15; p. 14, ln. 4). As such, it is not required that  meet the further limitation of the non-selected alternative limitations (analogs) via subsequent dependent claims.
Regarding claim 20: The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear 
Regarding claim 21: Hatton discloses the flavors used are in undiluted form, optionally provided on a feed-qualified carrier (p. 7, ln. 10-15). 
Regarding claim 27: The phrase “for increasing the fresh matter intake (FMI) (kg/d)” is a statement of intended use. The above "added green fodder flavors cause said increase of the feed intake frequency of dairy cows” discussion applies here as above. In the present case, the prior art discloses administering dairy cows feed comprising a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids (e.g., n-hexanal). As such, the claimed intended does not must result in a manipulative difference between the claimed invention and the prior art. 
Regarding claim 28: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, 
In the present case, Hatton discloses a feed additive comprising natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprises at least one C6-breakdown product of long-chain fatty acids (concentrate of Example VIII, p. 15, ln. 4; note the concentrate of Example VIII contains C6-breakdown product of long-chain fatty acids, i.e., n-hexanal, p. 14, ln. 4). Hatton discloses dairy cattle (p. 1, ln. 14). Hatton discloses the green flavors improve palatability for animals that are reluctant to graze (p. 4, ln. 24); improves the acceptability to an animal of vegetable foods (p. 2, ln. 5 and 22); and provides a synergistic, strong, consistent and lingering effect in improving the acceptability of the food (p. 2, ln. 9-12). Hatton discloses the green aroma is the “most important single factor in obtaining” (p. 3, ln. 1-2) improved acceptability (p. 2, ln. 22). Hatton discloses a sufficient amount is applied to the feed (p. 7, ln. 16). Therefore, the concentration (“used in an amount which is sufficient to give the dairy cows a daily dose of 0.05 to 10 g/animal/d”) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 30: Hatton discloses feedstuffs of plant origin (silage, hay, straw, and growing grass, p. 4, ln. 22-24; straw, p. 15, ln. 13).

Regarding claim 32: Hatton discloses grass (p. 4, ln. 24).
Regarding claim 33: Hatton discloses green foddlers are distinguished by a high fraction of structural carbohydrates which is heterogeneous with respect to components (silage, hay, straw, and growing grass, p. 4, ln. 22-24; straw, p. 15, ln. 13).
Regarding claim 35: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.
Hatton discloses in the winter period dairy cattle are fed a mixture of compounded feeds and silage, and the higher the compounded feed content the higher the milk yield (p. 1, ln. 14-17). Hatton discloses silage content can be used to control the milk yield (p. 1, ln. 17-18). Hatton discloses the green flavors improve palatability for animals that are reluctant to graze (p. 4, ln. 24); improves the acceptability to an animal of vegetable foods (p. 2, ln. 5 and 22); and provides a synergistic, strong, consistent and lingering effect in improving the acceptability of the food (p. 2, ln. 9-12). Hatton discloses the green aroma is the “most important single factor in obtaining” (p. 3, ln. 1-2) improved acceptability (p. 2, ln. 22). As such, Hatton implies the treated feed may be administered to lactating cows. 
Note that a cow produces milk during lactation. 
. 

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hatton et al., EP 0 174 821 A2; in view of Braund et al., US 4,118,513 A.
Hatton is relied on as above. 
Hatton does not disclose the protein content of the green fodders. 
Braund is drawn to dairy cattle rations (abstract). Braund discloses increasing milk product in dairy cattle (col. 1, ln. 54-56). Braund discloses recommended protein content is 16% (col. 2, ln. 62-63). Braund discloses administering feed with 17.8%, 18.8%, and 18.5% protein (col. 2, ln. 65-66). Braund discloses feed with total protein contents of about 20% to about 25% (Table VI). Braund discloses increased milk production (col. 4, ln. 21-29). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to administer treated feed to dairy cattle, as taught in Hatton, wherein the feed comprises 16% protein, 17.8% protein, 18.8% protein, 18.5% protein, and about 20% to about 25% protein, as taught in Braund, to obtain a process for increasing the feed intake frequency of dairy cows comprising green foddlers that have a crude protein content in the range of about 15% to about 25%. One of ordinary 

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed on 12/1/2021 and again on 7/9/2021 is sufficient to overcome the rejections based upon Goers, made of record in the office action mailed on 3/18/2021. 

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619